Citation Nr: 0818972	
Decision Date: 06/09/08    Archive Date: 06/18/08

DOCKET NO.  07-20 336	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1. Entitlement to service connection for a breathing 
disorder.

2. Entitlement to service connection for hearing loss.

3. Entitlement to service connection for headaches.

4. Entitlement to service connection for restless leg 
syndrome.

5. Entitlement to service connection for a low back disorder.

6. Entitlement to service connection for athlete's foot, 
described as a fungal disorder.

7. Entitlement to service connection for onychomycosis, 
described as a toenail disorder.

8.  Entitlement to service connection for a bilateral hip 
disorder.

9. Entitlement to service connection for degenerative disc 
disease of the spine.

10.  Entitlement to service connection for a left knee 
disorder.

11. Entitlement to service connection for a left shoulder 
disorder.

12. Entitlement to service connection for a right shoulder 
disorder.

13.  Entitlement to service connection for a sleep disorder.

14. Entitlement to service connection for right knee 
degenerative joint disease.


REPRESENTATION

Appellant represented by:	Veterans of the Vietnam War, 
Inc.


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

S. Grabia, Counsel


INTRODUCTION

The veteran served on active duty from December 1950 to 
October 1954.

This appeal comes before the Department of Veterans Affairs 
(VA) Board of Veterans' Appeals (Board) from a January 2007 
rating decision of the Regional Office (RO) Hartford, 
Connecticut

In March 2008, the appellant presented testimony at a 
videoconference conducted by the undersigned. This case was 
advanced on the Board's docket by the Veterans Law Judge for 
good cause. 38 U.S.C.A. § 7107 (West 2002); 38 C.F.R. § 
20.900(c) (2007). A transcript is in the file.

The issues of service connection for a fungal disorder and a 
toenail disorder are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC. VA will notify 
the appellant if further action is required.


FINDINGS OF FACT

1. The appellant's complaints of a breathing disorder are not 
supported by any probative findings of a current disability.

2. The appellant's complaints of hearing loss are not 
supported by any probative findings of a current disability.

3. The appellant's complaints of headaches are not supported 
by any probative findings of a current disability.

4. The appellant's complaints of a restless leg syndrome are 
not supported by any probative findings of a current 
disability.

5. The appellant's complaints of a sleep disorder are not 
supported by any probative findings of a current disability.

6. A chronic low back disorder was not shown during service 
or for years thereafter, and any currently diagnosed low back 
disorder, has not been related by competent evidence to 
service.

7. A chronic bilateral hip disorder was not shown during 
service or for years thereafter, and any currently diagnosed 
bilateral hip disorder, has not been related by competent 
evidence to service.

8. Degenerative disc disease of the spine was not shown 
during service or for years thereafter, and any currently 
diagnosed degenerative disc disease of the spine, has not 
been related by competent evidence to service.

9. A chronic left knee disorder was not shown during service 
or for years thereafter, and any currently diagnosed left 
knee disorder, has not been related by competent evidence to 
service.

10. A chronic left shoulder disorder was not shown during 
service or for years thereafter, and any currently diagnosed 
left shoulder disorder, has not been related by competent 
evidence to service.

11. A chronic right shoulder disorder was not shown during 
service or for years thereafter, and any currently diagnosed 
right shoulder disorder, has not been related by competent 
evidence to service.

12. Right knee degenerative joint disease was not shown 
during service or for years thereafter, and any currently 
diagnosed right knee degenerative joint disease, has not been 
related by competent evidence to service.


CONCLUSIONS OF LAW

1. A chronic breathing disorder was not incurred in or 
aggravated by service. 38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.159, 3.303, 3.304 
(2007).

2. A hearing loss was not incurred in or aggravated by 
service, and a sensorineural hearing loss may not be presumed 
to have been so incurred.  38 U.S.C.A. §§ 1110, 5103, 5103A, 
5107; 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.307 3.309 (2007).

3. A chronic headache disorder was not incurred in or 
aggravated by service. 38 U.S.C.A. §§ 1110, 5103, 5103A, 
5107; 38 C.F.R. §§ 3.159, 3.303, 3.304.

4. Restless leg syndrome was not incurred in or aggravated by 
service. 38 U.S.C.A. §§ 1110, 5103, 5103A, 5107; 38 C.F.R. §§ 
3.159, 3.303, 3.304.

5. A chronic sleep disorder was not incurred in or aggravated 
by service. 38 U.S.C.A. §§ 1110, 5103, 5103A, 5107; 38 C.F.R. 
§§ 3.159, 3.303, 3.304.

6. A chronic low back disorder was not incurred in or 
aggravated by service. 38 U.S.C.A. §§ 1110, 5103, 5103A, 
5107; 38 C.F.R. §§ 3.159, 3.303, 3.304.

7. A chronic bilateral hip disorder was not incurred in or 
aggravated by service. 38 U.S.C.A. §§ 1110, 5103, 5103A, 
5107; 38 C.F.R. §§ 3.159, 3.303, 3.304.

8. Degenerative disc disease of the spine was not incurred in 
or aggravated by service. 38 U.S.C.A. §§ 1110, 5103, 5103A, 
5107; 38 C.F.R. §§ 3.159, 3.303, 3.304.

9. A chronic left knee disorder was not incurred in or 
aggravated by service. 38 U.S.C.A. §§ 1110, 5103, 5103A, 
5107; 38 C.F.R. §§ 3.159, 3.303, 3.304.

10. A chronic left shoulder disorder was not incurred in or 
aggravated by service. 38 U.S.C.A. §§ 1110, 5103, 5103A, 
5107; 38 C.F.R. §§ 3.159, 3.303, 3.304.

11. A chronic right shoulder disorder was not incurred in or 
aggravated by service. 38 U.S.C.A. §§ 1110, 5103, 5103A, 
5107; 38 C.F.R. §§ 3.159, 3.303, 3.304.

12.  Right knee degenerative joint disease was not incurred 
in or aggravated by service, and it may not be presumed to 
have been so incurred. 38 U.S.C.A. §§ 1110, 5103, 5103A, 
5107; 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.307, 3.309.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The requirements of the Veterans Claims Assistance Act of 
2000 (VCAA) have been met. There is no issue as to providing 
an appropriate application form or completeness of the 
application. VA notified the appellant in September 2006 
correspondence of the information and evidence needed to 
substantiate and complete a claim, to include notice of what 
part of that evidence is to be provided by the claimant and 
notice of what part VA will attempt to obtain. VA has 
fulfilled its duty to assist the claimant in obtaining 
identified and available evidence needed to substantiate a 
claim. VA informed the claimant of the need to submit all 
pertinent evidence in his possession. While the appellant may 
not have received full notice prior to the initial decision, 
after pertinent notice was provided the claimant was afforded 
a meaningful opportunity to participate in the adjudication 
of the claims, and the claims were readjudicated.  The 
evidence of record, to include that discussed above, rebuts 
any suggestion that VA's efforts to provide notice prejudiced 
the appellant.  The claimant was provided the opportunity to 
present pertinent evidence and testimony. In sum, there is no 
evidence of any VA error in notifying or assisting the 
appellant that reasonably affects the fairness of this 
adjudication.

Criteria

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated thereby. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. In 
addition, service connection may also be warranted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service. 38 C.F.R. § 3.303(d).  Such 
evidence must be medical unless it relates to a condition as 
to which, under the Court case law, lay observation is 
competent. Savage v. Gober, 10 Vet. App. 488, 498 (1997). In 
addition, if a condition noted during service is not shown to 
be chronic, then generally a showing of continuity of 
symptomatology after service is required for service 
connection. 38 C.F.R. § 3.303(b) (2007).

Certain chronic disabilities, such as sensorineural hearing 
loss and arthritis (degenerative joint disease), are presumed 
to have been incurred in service if manifest to a compensable 
degree within one year of discharge from active duty. 38 
U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

To establish service connection for a claimed disorder, there 
must be (1) medical evidence of a current disability; (2) 
medical, or in certain circumstances, lay evidence of the in- 
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in- 
service disease or injury and the current disability. Hickson 
v. West, 12 Vet. App. 247, 253 (1999).

It is the Board's fundamental responsibility to evaluate the 
probative value of all medical and lay evidence. See Owens v. 
Brown, 7 Vet. App. 429 (1995). Once the evidence is 
assembled, the Board is responsible for determining whether 
the preponderance of the evidence is against the claim. If 
so, the claim is denied; if the evidence is in support of the 
claim or is in equal balance, the claim is allowed. 38 
U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990). It is the policy of VA to administer the law under a 
broad interpretation, consistent with the facts in each case 
with all reasonable doubt to be resolved in favor of the 
claimant; however, the reasonable doubt rule is not a means 
for reconciling actual conflict or a contradiction in the 
evidence. 38 C.F.R. § 3.102.

Analysis

The claimant claims entitlement to service connection for 
multiple conditions.  In statements and testimony he reports 
developing a breathing disorder, hearing loss, headaches, 
restless leg syndrome, a low back disorder, a bilateral hip 
disorder, degenerative disc disease of the spine, a left knee 
disorder, a left shoulder disorder, a right shoulder 
disorder, a sleep disorder, and right knee degenerative joint 
disease as a result of service. Specifically, he indicated 
that he was exposed to asbestos and lead paint, noise from 
the guns onboard ship, and engaged in heavy lifting and 
carrying supplies while in service.

The service medical records include an April 1952 complaint 
of athlete's foot.  He was treated with an ointment with no 
reoccurrences during service.  In June 1952 he was treated 
for a headache.  The remainder of the service medical records 
is silent.  The separation examination in October 1954 
revealed normal hearing and no indications of any of the 
claimed conditions.  

In this case, while the veteran was treated once in service 
for headache and for athlete's foot, these were acute and 
transitory complaints and did not reveal any chronic 
disorders.  At his October 1954 separation examination no 
disabilities were noted.  There is no medical evidence in the 
file or submitted by the veteran from 1954 until 1996, or 
forty-two years.  Hence, while the appellant was diagnosed 
with a headache in-service, by separation he no longer was 
diagnosed with a disability and no competent medical evidence 
has been submitted to show a post service continuity of 
symptomatology. The United States Court of Appeals for 
Veterans Claims has held that a condition or injury occurred 
in service alone is not enough; there must be a current 
disability resulting from that condition or injury. See 
Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992); Chelte v. 
Brown, 10 Vet. App. 268, 271 (1997). In the absence of proof 
of a present disability, there can be no valid claim. See 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

The available medical records dating since 1996 do not show 
any probative findings of any current breathing disorder, 
hearing loss, headache, restless leg syndrome, low back 
disorder; bilateral hip disorder, degenerative disc disease 
of the spine, left knee disorder, left shoulder disorder, 
right shoulder disorder, sleep disorder, or a right knee 
degenerative joint disease as a result of service.  While 
there is evidence that the veteran has undergone treatment 
for complaints related to these ailments post service, there 
is no competent medical opinion evidence linking any of these 
disorders to service.

The appellant's testimony regarding his symptoms is 
competent, however, as a layperson, he does not have the 
requisite training and expertise to render an opinion on a 
medical matter, such as the etiology of a current disability. 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

Simply put, the appellant's lay assertions do not outweigh 
the more probative medical evidence of record, which shows 
that there is no present diagnosis of breathing disorder, 
hearing loss, headache, restless leg syndrome, low back 
disorder; bilateral hip disorder, degenerative disc disease 
of the spine, left knee disorder, left shoulder disorder, 
right shoulder disorder, sleep disorder, or a right knee 
degenerative joint disease as a result of service.

In sum, service connection for the aforementioned conditions 
as a result of service is denied. In making these decisions 
the Board considered the benefit of the doubt doctrine; 
however, as the evidence is not equally-balanced in this 
regard, it does not apply. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.


ORDER

Entitlement to service connection for a breathing disorder, 
hearing loss, headaches, restless leg syndrome, a low back 
disorder, a bilateral hip disorder, degenerative disc disease 
of the spine, a left knee disorder, a left shoulder disorder, 
a right shoulder disorder, a sleep disorder, and for right 
knee degenerative joint disease is denied..


REMAND

The veteran contends that the fungal infection of his 
toenails (onychomycosis) and bilateral tinea pedis (athlete's 
feet) are the result of his active military service. In this 
regard, he was treated on only one occasion during service in 
April 1952 for athlete's foot.  His October 1954 separation 
examination was negative for either disorder.  Post service 
medical records are unavailable until 1996.  In a March 2008 
medical opinion from Sean Colsen, DPM, which was based on the 
veteran's reported history, Dr. Colsen opined that the 
appellant's onychomycosis and tinea pedis were related to his 
active service.

Based on the evidence of record the Board is unable to 
determine the etiology of any current onychomycosis and 
athlete's feet disabilities without an examination. 38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Accordingly, the case is REMANDED for the following action:

1. The RO should contact Sean Colsen, 
DPM, 40 Railroad Avenue, Plainfield, 
Connecticut 06374, to obtain all relevant 
treatment records for onychomycosis and 
tinea pedis. If the request for these 
records is unsuccessful, make all 
reasonable follow-up attempts. If it is 
determined these records cannot be 
obtained, notify the veteran of this in 
accordance with 38 U.S.C.A. § 5103A (b) 
and 38 C.F.R. § 3.159(e).

2. After all records are associated with 
the claims file; the veteran should be 
scheduled for a podiatry examination to 
determine the etiology of any current 
onychomycosis and tinea pedis.  A copy of 
this remand and the claims file must be 
provided to the examiner prior to the 
examination. Any and all indicated 
evaluations, studies, and tests deemed 
necessary by the examiner should be 
accomplished and any such results must be 
included in the examination report.  
Thereafter the examiner must opine 
whether it is at least as likely as not, 
i.e., is there a 50/50 chance, that 
onychomycosis and/or tinea pedis 
disorders are related to his period of 
active military service. A complete 
rationale for all opinions expressed must 
be provided.

3. The veteran is hereby notified that it 
is his responsibility to report for any 
ordered examination, to cooperate in the 
development of the claim, and that the 
consequences for failure to report for an 
examination without good cause may 
include denial of the claim. 38 C.F.R. §§ 
3.158, 3.655 (2007). In the event that 
the veteran does not report for any 
ordered examination, documentation should 
be obtained which shows that notice 
scheduling the examination was sent to 
the last known address prior to the date 
of the examination. It should also be 
indicated whether any notice that was 
sent was returned as undeliverable.

4. After the development requested has 
been completed, the RO should review the 
examination report to ensure that it is 
in complete compliance with the 
directives of this REMAND. If any report 
is deficient in any manner, the RO must 
implement corrective procedures at once.

5. After the foregoing, the RO should 
review the veteran's claim. If the 
determination is adverse to the veteran, 
he and his representative should be 
provided an appropriate supplemental 
statement of the case and given an 
opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


